[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT             U.S. COURT OF APPEALS
                         ________________________              ELEVENTH CIRCUIT
                                                               NOVEMBER 23, 2009
                                                                THOMAS K. KAHN
                                No. 09-10640
                                                                     CLERK
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 06-00318-CR-RWS-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

TROY ALEXIS
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Georgia
                         _________________________

                                (November 23, 2009)

Before TJOFLAT, WILSON and COX, Circuit Judges

PER CURIAM:

      Mary Erickson, appointed counsel for Troy Alexis in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Alexis’s convictions and

sentences are AFFIRMED.




                                         2